Citation Nr: 0640209	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-39 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1971.

The instant appeal arose from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Muskogee, Oklahoma, which denied a claim for 
service connection for hepatitis C.


FINDING OF FACT

Hepatitis C is not attributable to the veteran's period of 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
competent evidence to link the veteran's current diagnosis of 
hepatitis C with his period of service.  

The veteran claims that hepatitis C originated in service 
while he was stationed in Texas and received an air gun 
injection.  He has also asserted that he may have contracted 
hepatitis C when he underwent circumcision in service or when 
his roommate came into their room all "bloody" after a bar 
fight.  However, the veteran has testified that he did not 
need any transfusions in connection with his circumcision in 
service and that he stayed away from his roommate when he had 
blood on his clothes. 

The service medical records show no blood transfusions or any 
competent evidence that points to exposure to blood products.  
The veteran worked in clothing issue in service.  There is no 
evidence of, and the veteran has denied, obtaining any 
tattoos in service.  He has also denied drug use.  Following 
service, the veteran was first shown to have been diagnosed 
as having hepatitis C in a record dated in 1995, over 23 
years after his separation from service.  

Post-service medical records reveal that the veteran has 
reported sexual abuse prior to service and two incidents of 
sexual assault in service.  These experiences would likely be 
considered high-risk sexual activity in terms of risk factors 
for hepatitis C.  However, a February 2006 rating decision 
denied a claim of post-traumatic stress disorder based on the 
in-service sexual assaults based, in part, on the fact that 
there was no credible supporting evidence that the in-service 
assaults actually occurred.  

There is no competent evidence to link the veteran's current 
diagnosis of hepatitis C with his period of service.  There 
is no indication that he came into contact with any 
particular blood products in service and there is no 
documentation of any other risk factors for hepatitis C in 
service.  Subsequent to service, there are no medical records 
to support a diagnosis of hepatitis C prior to the diagnosis 
in 1995.  The veteran's contentions that he contracted 
hepatitis during service have been considered.  However, 
because he is a layperson, untrained in determining medical 
etiology, his own belief that his hepatitis C is related to 
service is not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis C.  His claim, therefore, 
must be denied.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letter dated 
in July 2004 which was issued prior to the initial 
adjudication of the claim in September 2004.  The letter 
advised him of the duty to assist and the duty to notify.  He 
was told of the requirements to establish a successful claim 
for service connection and of the particular risk factors for 
hepatitis C.  He was advised of his and VA's respective 
duties.  The July 2004 letter also specifically requested the 
veteran to provide "any evidence in his possession" that 
pertained to his claim.  The veteran was also notified during 
his hearing that it was his responsibility to obtain a 
positive medical nexus opinion from his private physician, 
who he asserted had indicated that there could be a link 
between his hepatitis C and the air gun injections he 
reported in service, as well as to obtain magazine articles 
he said he had at his home that substantiated a connection 
between air gun injections and hepatitis C.  He was again 
notified of his responsibility in this regard and of the fact 
that the claims file would be held open for 30 days in order 
for him to associate this evidence with the claims folder in 
an October 2006 letter; however, he did not provide either 
the medical opinion or the magazine articles. 

While the July 2004 notice letter mentioned above did not 
explain the assignment of disability ratings and effective 
dates, such explanation is moot, given that service 
connection is denied in this case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, there can be no possibility 
of any prejudice to the veteran under the holding in Dingess.  
Regardless, such explanation was provided in a November 2006 
letter.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Service 
medical records, service personnel records, VA treatment 
records, and private treatment records have been associated 
with the claims folder.  Also of record is the transcript of 
the veteran's October 2006 hearing before the undersigned 
Veterans Law Judge.  The veteran has not identified any 
additional available evidence which is pertinent to the claim 
adjudicated in this decision and where reasonable efforts 
have not been made to associate it with the claims folder.  
As noted above, he failed to provide the only additional 
evidence to VA which he had asserted was pertinent to his 
claim.  A VA examination was not developed in connection with 
the claim; however, no examination is necessary as there is 
no competent evidence which indicates that the veteran's 
hepatitis C may be associated with service.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  The Board therefore finds that VA 
has satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


